DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 05/10/2022. 
Claim(s) 1-16 and 21-23 are currently pending. 
Claim(s) 1-14 have been withdrawn. 
Claim(s) 22 has been amended. 
Claim(s) 17-20 have been canceled. 
Claim(s) 23 has been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein the weight portion of gallium oxide is 5 to 30 for a total of 100 weight portion of an inorganic composition that includes the Ag material, the glass composition, the gallium oxide, the lead oxide and the additional metal compound” has not been described in the specification such as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  While the Ag material forms part of the electrode paste, the claimed weight portion of gallium oxide (5-30) is described in terms of the inorganic composition not in terms of the electrode paste.
From further inspection of the specification, the electrode paste includes the conductive powder (i.e., the Ag material), an organic vehicle, an inorganic composition, and further additives (see paragraph [0041]).  The weight portion of the inorganic glass composition within the electrode paste is not equal to the weight portion of the gallium oxide within said inorganic glass composition. Paragraph [0015] of the instant specification also recites “[t]he conductive powder can be included in 70 to 90 weight portion for a total of 100 weight portion of the paste composition for the electrode of the solar cell, and the inorganic composition can be included in 0.1 to 10 weight portion for a total of 100 weight portion of the conductive powder.”  
Accordingly, the limitations of the instant claim, where a weight portion of gallium oxide is 5 to 30 based on the total weight of the electrode paste, have not been described in the originally filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22
The limitation “wherein a sum of the weight portion of gallium oxide and the weight portion of lead oxide is 100” is unclear and therefore renders the claim indefinite.  Claim 15, from which claim 20 depends, recites “the glass composition further includes an additional metal compound other than gallium oxide and lead oxide”.  It is not clear how the sum of the weight portion of gallium oxide and the weight portion of lead oxide is 100.  From further inspection of the specification, in the case that the additional metal compound is present in the inorganic composition, the sum of the weight portion of the gallium oxide and the weight portion of the lead compound is adjusted to account for the presence of said additional metal compound.  See, for example, paragraph [0054] of the instant specification which recites: “As described above, since the sum of the weight portion of the gallium compound and the weight portion of the lead compound is 55 or more (for example, 55 to 85, for example, 60 to 85) for the total of 100 weight portion of the inorganic composition, the additional metal compound can be included in an amount of 45 or less (for example, 15 to 45, for example, 15 to 40) in a weight portion for the total of 100 weight portion of the inorganic composition.”  Accordingly, claim 22 is not consistent with claim 15.  
Appropriate correction and clarification are required.
Regarding claim 23
The limitation “wherein the weight portion of gallium oxide is 5 to 30 for a total of 100 weight portion of an inorganic composition that includes the Ag material, the glass composition, the gallium oxide, the lead oxide and the additional metal compound” is unclear and therefore renders the claim indefinite. It is unclear how the weight portion of gallium oxide is 5 to 30 for a total of 100 weight portion of a composition including the Ag material.  The Ag material corresponds to the conductive powder within the electrode paste.  While the Ag material forms part of the electrode paste, the claimed weight portion of gallium oxide (5- 30) is described in the specification in terms of the inorganic composition not in terms of the electrode paste.
From further inspection of the specification, the electrode paste includes the conductive powder (i.e., the Ag material), an organic vehicle, an inorganic composition, and further additives (see paragraph [0041]).  The weight portion of the inorganic glass composition within the electrode paste is not equal to the weight portion of the gallium oxide within said inorganic glass composition. Paragraph [0015] of the instant specification also recites “[t]he conductive powder can be included in 70 to 90 weight portion for a total of 100 weight portion of the paste composition for the electrode of the solar cell, and the inorganic composition can be included in 0.1 to 10 weight portion for a total of 100 weight portion of the conductive powder.”  
Accordingly, the limitations of the instant claim, where a weight portion of gallium oxide is 5 to 30 based on the total weight of the electrode paste, is not clear.
Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0373913, Yang et al. in view of US 2014/0116507, Shim et al.
Regarding claim 15
Yang teaches a solar cell including a glass composition (corresponding to a glass component within a paste composition) [Fig. 5, paragraphs 0022 and 0033-0036], the solar cell comprising: 
a semiconductor substrate including a base region (corresponding to silicon substrate 10) [Fig. 5 and paragraph 0011]; 
a conductivity type region (corresponding to diffusion layer 20) formed in or on the semiconductor substrate (10) [Fig. 5 and paragraph 0012]; and 
an electrode (501) connected to the conductivity type region (20) [Fig. 5 and paragraph 0020], wherein 
the electrode (501) includes an Ag (silver) and the glass composition including gallium oxide and lead oxide (the electrode composition includes Ag and the glass frit composition comprises Ga2O3 and PbO) [paragraphs 0022, 0025, 0034-0036 and 0056-0057],
wherein the glass composition further an additional metal compound other than gallium oxide and lead oxide (the glass frit composition further comprises, for example, from 1-11 wt% Al2O3) [paragraphs 0036 and 0056-0057],
wherein a sum weight portion of lead oxide and gallium oxide is larger than a weight portion of the additional metal compound (the weight portions of lead oxide and gallium oxide are 55-88 mol% and 0-15 mol% respectively, the sum weight portion of PbO and Ga2O3 being larger than the weight portion of Al2O3) [paragraphs 0036 and 0056-0057],
wherein the additional metal compound includes at least one of silicon oxide, aluminum oxide, zinc oxide, alkali metal oxide, bismuth oxide [paragraph 0036], but not tellurium (tellurium is merely an optional additive and, therefore, Yang covers compositions that do and do not include tellurium thereby meeting with the limitation “but not tellurium”) [paragraphs 0036 and 0062], 
a weight portion of the lead oxide is equal to or greater than a weight portion of the gallium oxide in the glass composition (the lead compound is present in an amount of 55-88% while the gallium compound is in an amount of 0 mol % or more and 15 mole % or less) [paragraph 0057], and 
wherein a weight portion of the gallium oxide is larger than a weight portion of a first metal compound having a largest weight portion among the additional metal compound (the weight portion of Al2O3 is from 1-11 wt% while the weight portion of Ga2O3 is 0 mol % or more and 15 mole % or less) [paragraphs 0036 and 0057].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
	Yang does not specifically teach the base layer comprising an n-type conductivity and the conductivity type region comprising a p-type conductivity.
	Shim teaches a solar cell comprising a substrate (110) and a conductivity type region (120), wherein a p-n junction is formed between the substrate (110) and the conductivity type region (120) [paragraphs 0043 and 0045].  Shim teaches that the substrate (110) can be of p-type or n-type conductivity, the conductivity type region having a conductivity that is opposite to the conductivity of the substrate [paragraphs 0043 and 0045].
	Yang and Shim are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conductivity of the substrate and the conductivity type region to be n-type and p-type respectively, as in Shim, because Shim shows said opposing conductivities to be equivalent structures known in the art.  [MPEP 2144.06].  Further, because Shim teaches choosing from a finite number of identified, predictable solutions, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Shim teaches that a p-type or n-type substrate, with corresponding opposing conductive region, leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claim 16
Yang teaches the solar cell as set forth above, wherein gallium oxide is included as a component of a main network former of the glass composition (the gallium compound is added to adjust contact properties and to design a glass component with suitable characteristics) [paragraphs 0056-0057].
Regarding claim 21
Yang teaches the solar cell as set forth above.  With regard to the limitation “wherein the glass composition has a melting temperature of 400 to 500 °C”, because the glass composition of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 22
Yang teaches the solar cell as set forth above, wherein the weight portion of gallium oxide is 5 to 30 (in the case that, for example, the mole percent of Ga2O3 is 0.1%, the weight percent is 18.744 %; 0.001 mol * (187.44g/mol) = 0.18744 * 100 = 18.744 weight %) and the weight portion of the lead oxide is 70 to 95 (the lead compound is present in an amount of 55-88%), when the sum of the weight portion of gallium oxide and the weight portion of the lead oxide is 100 weight portion [paragraph 0057]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 23
Yang teaches the solar cell as set forth above, wherein the weight portion of gallium oxide is 5 to 30 (in the case that, for example, the mole percent of Ga2O3 is 0.1%, the weight percent is 18.744 %; 0.001 mol * (187.44g/mol) = 0.18744 * 100 = 18.744 weight %) for a total of 100 weight portion of an inorganic composition that includes the Ag material, the glass composition, the gallium oxide, the lead oxide and the additional metal compound. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that paragraph [0036] of Yang provides that the glass compound comprises a glass frit comprising 55 to 88 weight percent PbO, 0.5 to 15 weight percent SiO2, and 1 to 11 weight percent Al2O3, while in paragraph [0057], Yang discloses that the glass frit further comprises at least about 0 mole % and up to about 15 mole % Ga2O3. 
Applicant argues that Yang discloses one embodiment where Ga2O3 ranges from 0 mole % and up to about 15 mole %, while disclosing another embodiment where Al2O3 ranges from 1 to 11 weight percent.
Applicant further argues that is not evident that Yang actually discloses the recited feature that the weight portion of gallium oxide is larger than a weight portion of a first metal compound.
Examiner respectfully disagrees.  One of ordinary skill would reasonably be able to perform the necessary calculations to convert a percent by mol to percent by weight.  The molecular weight of Ga2O3 is 187.4442 g/mol.  Yang discloses 0 mole % to about 15 mole % of gallium oxide.  Accordingly, in the case that, for example, the mole percent of Ga2O3 is 0.1%, the weight percent is 18.744 % (0.001 mol * (187.44g/mol) = 0.18744 * 100 = 18.744 weight %).  Therefore, Yang teaches that Ga2O3 may be present in an amount that is larger than the weight portion of Al2O3.  Further, Al2O3 was cited in the rejection as an example. Yang teaches further additional metal compounds including alkali metal oxides such as Li2O [paragraph 0059].  Accordingly, in the case that, for example, the mole percent of Li2O is 0.1%, the weight percent is 2.98 % (0.001 mol * (29.80 g/mol) = 0.0298 * 100 = 2.98 weight %).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721